Citation Nr: 0620390	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a low back condition has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
February 1944 with the United States Navy, and from March 
1955 to March 1956 with the United States Army.

In a May 1959 decision, the RO denied the veteran's claim of 
service connection for a back condition, stemming from his 
second period of service with the United States Army.  The 
veteran was notified of the denial of the claim later that 
month, but did not initiate an appeal.  

In November 2001, the veteran filed a new claim for service 
connection for malaria and also sought to reopen his claim 
for service connection for a back condition, for conditions 
incurred during his service with the United States Army.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a June 2002 rating decision that denied service 
connection for malaria and denied service connection for a 
low back condition on the basis that new and material 
evidence to reopen the claim had not been received.  The 
veteran filed a notice of disagreement (NOD) in July 2002.  
The RO issued a statement of the case (SOC) in May 2003 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month.

In June 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  There is no competent and persuasive medical evidence to 
show that the veteran has, or ever has had, malaria; a 
January 2002 VA examiner specifically found no clinical 
evidence of malaria in service or currently.  

3.  In a May 1959 decision, the RO denied the veteran's claim 
for service connection for a back condition.  Although 
notified of that decision that same month, the veteran did 
not initiate an appeal.  

4.  No new evidence associated with the claims file since the 
May 1959 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The criteria for service connection for malaria are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The RO's May 1959 denial of service connection for a back 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

3.  As evidence received since the RO's May 1959 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for a low back 
condition are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for a low back 
condition, the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." 38 U.S.C. § 5103A(f).  Because, as 
explained in more detail below, new and material evidence to 
reopen the veteran's claim has not been received, it does not 
appear that the duty to assist provisions of the Act are 
applicable to the veteran's petition to reopen his claim for 
service connection for a low back condition.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen, as well as the claim for service 
connection for malaria has been accomplished.

In a January 2002 pre-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to service connection for 
malaria: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also indicated the type of evidence needed  to establish 
each element.  Thereafter, they were afforded opportunities 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  The Board notes that the RO did not initially 
include the criteria for reopening a previously denied claim 
in the pre-rating January 2002 notice letter.  However, the 
claims file reflects that this deficiency was cured by the RO 
in the June 2002 rating action, which identified the basis 
for the prior denial-the absence of a back condition in 
service.  The RO further noted that, although the veteran now 
has a current back condition, there is no evidence linking it 
to the veteran's service.  Hence the RO has informed the 
veteran of the evidence necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  Id.  

The Board also notes that RO letters sent to the veteran in 
January 2002, March 2002, and June 2002 provided notice that 
VA would make reasonable efforts to help himget evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
identified  the type of records that VA would make reasonable 
efforts to get.  The January 2002 letter requested that the 
veteran send information describing additional evidence of 
the evidence itself to the address at the top of the letter.  
The March 2002 letter informed the veteran that a letter to 
an identified private physician requesting medical records 
had been  returned by the Post Office, and requested that the 
veteran  assist by contacting the doctor and ask that his 
records be sent to the RO.  The June 2002 letter identified 
recently-acquired evidence that had been added to the record 
and notified the veteran that the RO was ready to make a 
decision on his claims.  The Board finds that, collectively, 
these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  


In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claims.    
Given this fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, the documents meeting the 
VCAA's notice requirements pertaining to the claim for 
service connection for malaria were provided to the veteran 
before the June 2002 rating action on appeal.  Hence, 
Pelegrini's timing of the notice requirement has been met as 
to this claim.  

While, as indicated above, the RO did not complete the 
required notice pertinent to the petition to reopen until it 
rendered the rating decision on appeal as to that  claim, the 
Board finds that any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
claims were fully developed and  re-adjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran was provided 
opportunities to present information and/or evidence in 
support of both his claims via the pre-rating notice letters 
identified above.   Following the issuance of the June 2002 
rating action, the veteran was afforded yet another 
opportunity to present information and/or evidence pertinent 
to both claims before it readjudicated the claims (as 
reflected in the May 2003 SOC).    Hence, the Board finds 
that any failure on VA's part in not completely fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the request to reopen is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided the veteran notice regarding the degree of 
disability or effective date, on these facts, the RO's 
omission is harmless.  Id.  As noted below, the Board's 
decision herein denies the appellant's claim for service 
connection for malaria, as well as the petition to reopen the 
claim for service connection for a back condition.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claims under consideration has been accomplished.  The 
RO has undertaken reasonable and appropriate efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records, VA medical records and private 
medical records identified by the veteran have been 
associated with the record.  In addition, in January 2002, 
the veteran was afforded VA examinations in connection with 
his claims, the reports of which are of record. Moreover, the 
veteran has been given the opportunity to submit evidence and 
argument to support his claim, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that need to be obtained.  The Board also finds that the 
record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with either of the claims on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



A.  Service connection for malaria

In this case, the claim for service connection for malaria 
must be denied because the first essential criterion for a 
grant of service connection-competent and persuasive 
evidence of the disability for which service connection is 
sought-has not been met.  

Aside from the fact that the veteran's service medical 
records, to include his discharge examination report, are 
negative for complaints, findings, or diagnosis of malaria, 
the post-service evidence also does not establish, by 
competent and persuasive evidence, any confirmed diagnosis of 
malaria (or any residuals thereof).   

A May 2001 Saint Francis Hospital emergency room record 
reflects that the veteran complained of headaches, chills, 
right ear ache and aches all over.  He stated that he had 
malaria and that he got relapses from time to time.  The 
differential diagnosis was to rule out malaria relapse.  The 
hospital record reflects that the physician hand wrote a 
final diagnosis of acute otitis media bilateral with fever.  
The Board notes that the hospital discharge instructions 
provided to the veteran noted a diagnosis of malaria with no 
further explanation and a diagnosis of otitis media, acute 
with an explanation that the doctor thought that the 
veteran's symptoms were caused by fluid in his middle ear, 
caused by inflammation.  In light of the physician's 
handwritten diagnosis of otitis media in the hospital record 
and the explanation in the discharge instructions, the Board 
finds that the diagnosis of malaria in the May 2001 discharge 
instructions appears to have been inadvertently included.  

During a January 2002 VA examination, the veteran stated that 
he had a history of malaria while in the Army, but he told 
the examiner he had no idea how or why he contracted it.  The 
examiner commented that as far as an actual in-service 
diagnosis of malaria, he had only the veteran's word, as he 
did not see any physical evidence of malaria documented in 
the records.  The veteran described clinical manifestations 
at times of sweaty and cold feelings that he took Quinine on 
an as needed basis.  Currently, the veteran stated that he 
did not have any symptoms and the examiner reported that he 
found no acute findings on examination.  The examiner also 
stated that there was no laboratory evidence of the 
infection.  His diagnosis was no clinical evidence of active 
malaria.  

Since there was no medical evidence of malaria in service and 
none has been competently and persuasively diagnosed since 
service, there is no evidence to support a finding that the 
veteran has, or ever has had, malaria, and neither the 
veteran nor anyone acting on his behalf has presented, 
identified, or even alluded to the existence of any such 
evidence. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of competent and persuasive 
evidence of current active malaria, or residuals of malaria 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection for those 
disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claims for service connection for 
malaria must be denied because the first essential criterion 
for a grant of service connection-competent and persuasive 
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met for this claim.

The Board has considered the veteran's assertions advanced in 
connection with the claim for service connection for malaria.  
However, as he is a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability, or the medical relationship, if 
any, between a current disability and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

Under these circumstances, the Board determines that the 
claim for service connection for malaria must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent and persuasive evidence to support the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a back condition previously was considered and 
denied.  

In the May 1959 decision, the RO denied the veteran's claim 
for service connection on the basis that, although the 
veteran complained of a back condition while hospitalized for 
treatment of unrelated health problems in service, a final 
determination found that the veteran had no organic disease 
of the back and the examination at the time of the veteran's 
discharge from service disclosed essentially normal findings.  
Evidence than considered included the veteran's VA medical 
records dated from April 1953 to July 1953, reflecting that 
the veteran was admitted to the VA hospital in Aspinwall, 
Pennsylvania, for possible meningitis.  It was noted that he 
complained of having low back pain for three to four years 
from driving heavy vehicles, but on examination his back was 
normal.  Also of record were the veteran's service medical 
records for both periods of service.  As pertains to the 
veteran's second period of service, the service medical 
records dated from March 1955 to March 1956 included a 
November 1955 record indicating that the veteran fell on his 
right back and right lower chest and complained of back pain.  
A November 1955 examination revealed that the veteran had 
rales in the chest and was admitted to the hospital for 
treatment of diagnosed bronchitis when he again complained of 
back pain that he attributed to his fall; however, x-rays of 
the dorsal and lumbar spine were negative and the records 
were negative for a diagnosed back condition.  A November 
1955 psychiatric examination indicated that the veteran had a 
character disorder of the passive-aggressive type manifested 
by obstructionism, hypochondriasis and exaggeration of 
symptoms.  Service medical records also included the 
veteran's March 1956 discharge examination report, reflecting 
a normal examination with no documentation of a back injury 
or back condition in service.  Further, in connection with 
his April 1959 claim for service connection, the veteran 
stated that his low back condition began in 1952.

Although notified of the denial also in May 1959, the veteran 
did not initiate an appeal.  Hence, that denial is final as 
to the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

The veteran sought to reopen his claim for service connection 
for a low back condition in November 2001.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1959 RO denial of service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's May 1959 denial 
includes private medical records from K. Possai, M.D., dated 
from November 1996 to January 1997, reflecting that the 
veteran reported a history of back surgeries in 1976 for 
pinched discs.  In addition, a November 1996 x-ray of the 
lumbar sacral spine revealed post-surgical changes with mild 
degenerative changes and a December 1996 record reflects that 
the veteran was evaluated for complaints of low back pain and 
pain in the lower extremities that he stated he developed 
after falling from his work truck.  Also added to the record 
are VA outpatient records dated from October 1998 to March 
2002, that noted a history of chronic low back pain and that 
the veteran was status-post two lumbar back surgeries from 
about thirty years earlier; and October to December 1999 VA 
outpatient records reflect that the veteran complained of 
extreme lower back pain radiating down his legs with pain to 
groin area when voiding, the veteran was found to have a cyst 
on his back, bladder mass and a left renal stone; and a 
January 2002 VA spine examination report in which the veteran 
stated that he fell during service in the 1950s and hurt his 
back, he was status post 1976 low back surgery, and his back 
hurt constantly.  The January 2002 VA examiner reported that 
lumbosacral spine x-rays revealed laminectomy defect of L5 
consistent with the veteran's past surgical history and he 
diagnosed lower lumbosacral spine degenerative joint disease 
(DJD) and degenerative disc disease (DDD) with left lower 
extremity neuropathy, without any comment as to etiology.
 
The Board finds that the additionally received medical 
evidence received is "new" in the sense that it was not 
previously before agency decision makers.  The Board also 
finds, however, that this evidence is not "material" for 
purposes of reopening the claim for service connection for a 
low back condition.  Even if the Board were to find that 
medical evidence of current disability (where none previously 
was shown) relates to an unestablished fact necessary to 
substantiate the claim, the evidence is still not material 
because it does not also provide a reasonable possibility of 
substantiating the claim.  Simply stated, none of the medical 
evidence is pertinent to the central question underlying the 
claim for service connection-i.e. whether there is a medical 
relationship between any current low back disability and 
service.  Although the private and VA outpatient medical 
records shows that the veteran underwent back surgeries in 
1976, the veteran was treated for complaints of chronic low 
back pain since November 1996, and was found to have 
degenerative changes, this evidence fails to address the 
inadequacies of the veteran's appellant's claim at the time 
of the prior denial in May 1959.  In this respect, this 
additional medical evidence does not suggest that the veteran 
has a low back condition that began during his military 
service or is otherwise attributable to service.  
Furthermore, even though the January 2002 VA examiner 
diagnosed the veteran with lower lumbosacral spine DJD and 
DDD with left lower extremity neuropathy, the examiner did 
not relate the veteran's current disability to his military 
service, in fact, the examiner's comment that x-rays showing 
laminectomy defect of L5 was consistent with the veteran's 
past surgical history appears to suggest no such 
relationship.  Hence, without any evidence or opinion that 
the veteran's low back disability had it's onset in service 
or is in any way related to the veteran's active service, the 
medical evidence is not material for purposes of reopening 
the claim.  

The only additional evidence associated with the claims file 
consists of the veteran's (and his representative's) lay 
assertions.  These statements assert that the veteran  hurt 
his back when he fell over a tent pole in service and was 
taken to the hospital for treatment and has had trouble with 
his back since that time.  These statements appear to be, 
essentially, redundant of assertions made in connection with 
the prior claim, and, thus, not new for purposes of reopening 
the claim.  Even if new, however, these statements would not 
constitute material evidence to reopen the claim.  As the 
veteran and his representative are laypersons without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, neither is competent, on the 
basis of assertions, alone, to provide probative (persuasive) 
evidence on a medical matters-such as whether any back 
condition from which the veteran currently suffers is related 
to an in-service injury, as claimed.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a low back condition has not been received, 
the requirements for reopening are not met, and the RO's May 
1959 RO denial of service connection remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for malaria is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a low 
back condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


